Citation Nr: 0533333	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  94-46 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to assignment of a higher rating for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.  He had 1 year, 5 months, and 1 day of prior 
inactive service.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was previously 
before the Board in March 1997 at which time this issue was 
remanded to the RO for further development.  In May 2002, the 
Board undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002) (a regulation which has since been 
invalidated), and remanded the matter back to the RO in 
September 2003 in compliance with due process requirements.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease of the lumbar 
spine, is productive of limitation of range of motion, but 
without limitation of 30 degrees or less of the thoracolumbar 
spine, and no evidence of incapacitating episodes of at least 
4 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 
(effective through September 22, 2002), Diagnostic Codes 5285 
- 5295 (effective through September 25, 2003), Diagnostic 
Code 5293 (effective from September 23, 2002 and reclassified 
to 5243 effective September 26, 2003), Diagnostic Codes 5235 
- 5243 (effective September 26, 2003, including 
reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for a lumbar spine 
disability prior to enactment of the VCAA.  The veteran's 
appeal stems from a June 1994  rating decision which granted 
service connection for lumbar spine disability, and assigned 
a 20 percent disability rating.  In June 2001, a VCAA letter 
was issued.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted, this 
matter was remanded in May 1997 and September 2003 to ensure 
compliance with VCAA assistance provisions.  The RO issued 
another VCAA letter to the veteran in November 2004.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded several VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As noted, 
in September 2003 this matter was remanded for further 
development, specifically to afford the veteran another VA 
examination with regard to the nature and severity of his 
lumbar spine disability.  The veteran was notified by January 
2005 correspondence of the date of the VA examination.  The 
VA examination was scheduled in February 2005, however, the 
veteran failed to appear.  Since that time, the veteran has 
not contacted VA to reschedule the examination, nor has he 
offered any explanation as to why he did not attend the 
examination.  A supplemental statement of the case was issued 
in August 2005 which referenced his failure to attend the 
scheduled VA examination, and correspondence from VA was 
issued to the veteran in October 2005 notifying him that his 
appeal was being returned to the Board for disposition.  The 
evidence of record does not contain any response from the 
veteran.  

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

A Report of Medical History completed by the veteran in 
August 1993, reflects complaints of low back pain.  An 
examination performed in August 1993 reflects degenerative 
joint disease of the lumbar spine.

In December 1993, the veteran underwent a VA examination.  He 
reported several injuries to his back all associated with 
parachute jumps.  Since service he reported ongoing problems 
with intermittent low back dysfunction occurring about every 
two months and lasting a day or two.  He reported spending a 
day or two in bed every couple months with pain.  In the last 
several years he noticed increasing problems with numbness in 
the posterior and medial aspect of the left thigh and calf.  
This is exacerbated if sitting for more than an hour at a 
time.  He reported taking Motrin on a daily basis for his 
back.  He reported being unable to stand more than one or two 
hours because of back pain, and an inability to sit for more 
than an hour or so.  He reported being able to do some easy 
jogging every two or three days, but not more than a mile or 
so, and he avoided strenuous high-impact athletics.  He 
reported no other symptoms related to his back.  The examiner 
observed that the veteran appeared to have some mild guarding 
of the low back when sitting and standing.  On physical 
examination, there was normal contour.  There was mild 
increased paraspinal muscular tone in the low lumbar region 
on the left and moderate increased tone on the right.  He was 
able to bring his fingertips only within about 20 inches of 
the floor and had about a 20 degree loss of left lateral 
flexion and 10 degree loss of right lateral flexion.  He had 
good torsion of the spine.  There were no neurological 
abnormalities in the lower extremities.  The examiner's 
assessment was recurrent low back injuries in parachute jumps 
beginning in 1974 and intermittent low back dysfunction since 
1990; currently having exacerbations of back pain every 
couple months necessitating a day or two in bed, with post-
exertional back pain as well limiting sitting to one hour and 
standing to 1 to 2 hours and precluding high-impact 
athletics.  There was mild to moderate increased tone in the 
low lumbar region on exam, with some mild impairment of low 
back movement as described, and no neurological 
abnormalities.  The veteran also reported left knee and ankle 
pain, which the examiner opined could be related to the back 
pain and changes in the spinal alignment and gait.  He had 
moderate crepitus in the left knee and some crepitus in the 
left ankle, suggestive of possibly early degenerative change.

In March 1995, the veteran underwent another VA examination.  
At the time of the examination, the veteran reported daily 
aching pain in the low back, describing it as occasionally 
sharp but otherwise aching.  The low back pain was present in 
the morning and he reported some numbness in the left lower 
extremity which extended distally to the calf.  If standing 
for 20 minutes, this will increase his low back pain and 
driving 60 minutes will increase the low back pain.  Walking, 
bending, stooping, and lifting will also increase the pain.  
He reported limitation of motion about the lumbar spine.  
Coughing and sneezing increases the pain.  He reported no 
bowel, bladder, or sexual dysfunction but reported some 
occasional urinary urgency.  He has nocturia times two.  The 
veteran reported pain in the left knee, and constant 
"numbing pain" in his left ankle.  On examination, the 
veteran walked with a normal gait.  He walked somewhat 
slowly.  He was able to walk on toes and heels.  He was able 
to perform a 25 percent squat and described pain in the left 
ankle.  Back symmetry was good with level lumbar lordosis and 
no scoliosis.  There was no visible nor palpable muscle spasm 
present.  Axial loading at the vertex produced pain in the 
low back.  Passive trunk rotation was associated with low 
back pain.  To superficial palpation there was tenderness 
about the midline in the lumbar and deep palpation produced 
tenderness in the same area.  There was some right gluteal 
tenderness.  Lumbar flexion was 0 to 45 degrees with pain in 
the low back, extension was 0 to 20 degrees, lateral flexion 
was 0 to 30 degrees bilaterally with pain, and rotation was 0 
to 25 degrees bilaterally.  The examiner performed an 
examination of the left ankle and knee, and sensory 
examination to light touch and sharp revealed some decreased 
sensation of the lateral aspect of the left calf.  The 
examiner diagnosed lumbosacral strain, and left knee and 
ankle pain with normal physical examination of the knee and 
ankle.

In June 2000, the veteran initially sought VA outpatient 
treatment for low back pain.  He reported increasing low back 
pain in the previous six months.  He reported that the pain 
is generally more on the right side and is worse with 
rotation.  He described the pain as sharp and sometimes 
stabbing off and on.  He denied radiation of the pain, 
numbness, tingling, weakness, urinary or bowel incontinence.  
On examination, the spine and paraspinal muscles were 
nontender.  There was ecchymosis where he had acupuncture.  
Anterior flexion was 60 degrees, lateral flexion was 30 
degrees, and rotation was 40 degrees.  Neurological testing 
was grossly intact, and negative straight-leg raising.  The 
assessment was low back pain, and the examiner noted that a 
better database was needed.  

In July 2000, the veteran sought outpatient follow-up 
treatment.  He reported that he had sought treatment with an 
acupuncturist for back pain.  He reported that his pain was 
much improved.  He reported that the pain was now bearable, a 
7 on a 10 point scale.  He stated that he was not interested 
in any further treatment.  He denied any radiation of pain, 
numbness or tingling.  On physical examination, his back, 
spine, and paraspinal muscles were nontender.  Anterior 
flexion was 90 degrees, lateral flexion was 40 degrees, and 
rotation was 40 degrees.  Neurologically he was grossly 
intact.  Strength was 5 on a 5 point scale.  The assessment 
was low back pain with degenerative joint disease on x-ray.  
The examiner noted that he appeared to have much improved.

In December 2000, the veteran sought outpatient treatment for 
low back pain.  On physical examination, his spine and 
paraspinal muscle were nontender.  Anterior flexion was to80 
degrees, lateral flexion was to 40 degrees, and rotation was 
to 40 degrees.  He was neurologically intact.  The assessment 
was low back pain, probably secondary to degenerative joint 
disease.

In February 2001, the veteran sought outpatient treatment for 
increase in low back pain over the previous two to three 
days, and numbness and tingling radiating down his left leg.  
Prior to this, it only radiated to his thigh area, but this 
time it radiated to his foot.  He took two 800 milligrams of 
Motrin and it was now improving.  He denied any other change 
in rectal incontinence or weakness.  The assessment was 
lumbosacral degenerative joint disease with left leg 
radiculopathy.  The examiner opined that she suspected the 
radiculopathy was increased due to increase in the low back 
pain and spasm.

In July 2001, the veteran underwent another VA examination.  
The veteran complained of chronic increasing lower back pain.  
He described the back pain as chronic and present daily.  
When episodes occurred, he was unable to move and had to lie 
in one position for a long period of time.  Almost everything 
he did caused his back to become more severe, he could not 
relate the pain to any particular activity.  Walking, 
bending, twisting, and sitting could all be bothersome.  He 
reported difficulty sleeping because of his back.  On 
physical examination, his spine had normal contours without 
abnormal curvature.  He stood with his pelvis level.  He 
complained of tenderness especially in the area of the 
sacroiliac joints and lumbosacral junction.  There was no 
muscle spasm.  Range of motion was moderately restricted 
because of complaints of pain.  Lateral bending was 
approximately 25 degrees both to left and right, extension 
was approximately 20 degrees, forward flexion when standing 
was only 40 degrees.  All range of motion was limited because 
of his complaints of pain.  Heel and toe gait was performed 
well.  Trendelenburg's test was negative.  On standing, he 
exhibited mild bilateral pronation of the feet.  An x-ray of 
the lumbosacral spine revealed mild generalized degenerative 
changes.  The diagnosis was chronic mechanical low back pain 
with mild lumbar spondylosis and degenerative disc disease.  
The examiner also examined the veteran's left lower extremity 
to include the left knee and ankle, and diagnosed status post 
old fracture, left tibia and fibula, well healed in anatomic 
alignment, and normal examination and x-rays of the left knee 
and ankle.



II.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

III.  Analysis

The RO rated the veteran's disability under Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, which has 
now been reclassified as Diagnostic Code 5243.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for intervertebral disc 
syndrome, in effect until September 22, 2002.  The veteran's 
spine disability does not more nearly approximate the 
criteria for a rating in excess of 20 percent.  Specifically, 
there is no indication that the veteran has had severe or 
recurring attacks with intermittent relief.  At the December 
1993 VA examination, the veteran reported spending a day or 
two in bed every couple months with pain.  On examination in 
July 2001, he reported pain present daily and that when an 
episode occurs, he has to lie in one position for a long 
period of time.  Such reports, however, do not constitute 
severe or recurring attacks with intermittent relief.  

Prior to September 26, 2003, an evaluation under the 
remaining disabilities of the spine also does not provide for 
a disability rating in excess of 20 percent.  Specifically, a 
40 percent rating is not warranted under Diagnostic Code 
5292, as examination findings do not reflect severe 
limitation of motion.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the VA 
examinations do not reflect reports of incapacitating 
episodes of at least 4 weeks, thus a disability rating in 
excess of 20 percent is not warranted under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  Specifically, on 
examination in December 1993, he had 20 degrees loss of 
lateral flexion and 10 degrees loss of right lateral flexion.  
The examiner characterized the objective findings as mild 
impairment of low back movements in the low lumbar region.  
On examination in March 1995, lumbar flexion was 0 to 45 
degrees, extension was 0 to 20 degrees, lateral flexion was 0 
to 35 degrees bilaterally, and rotation was 0 to 25 degrees 
bilaterally.  On examination in June 2000, anterior flexion 
was 60 degrees, lateral flexion was 30 degrees, and rotation 
was 40 degrees.  A month later, anterior flexion was 90 
degrees, lateral flexion was 40 degrees, and rotation was 40 
degrees.  In December 2000, anterior flexion was 80 degrees, 
lateral flexion was 40 degrees, and rotation was 40 degrees.  
On VA examination in July 2001, range of motion was 
moderately restricted because of complaints of pain.  Lateral 
bending was approximately 25 degrees both to left and right, 
extension was 20 degrees, forward flexion when standing was 
40 degrees.  Taking into consideration the objective findings 
of the VA examinations and outpatient treatment records, a 40 
percent disability rating is not warranted, as range of 
motion testing performed from December 1993 through July 2001 
does not reflect forward flexion of the thoracolumbar spine 
of 30 degrees or less, and there have been no findings of 
ankylosis.  As noted, the veteran did not appear for the VA 
examination scheduled for February 2005, thus there is no 
objective medical evidence of record subsequent to July 2001.  
As such, based on these objective findings, the veteran's 
disability does not meet the criteria for a 40 percent 
disability rating.

The Board has also taken into consideration the veteran's 
complaints of numbness and tingling radiating down his left 
leg, however, such manifestations do not meet the criteria 
for a disability rating in excess of 20 percent under the 
rating criteria for intervertebral disc syndrome.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 20 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

The Board has also considered whether the veteran would 
benefit from rating orthopedic and neurological symptoms 
separately.  However, the Board finds that such an exercise 
would not result in a higher rating than the current 20 
percent assigned by the RO.  Although there are some records 
referring to some episodes of left leg radiculopathy, it 
appears that most of the examinations found the veteran to be 
neurologically intact.  It also appears from the record that 
the veteran has other disorders of the left lower extremity, 
and the July 2001 VA examiner commented that it was unclear 
how the lumbar spine and left lower extremity conditions were 
related.  There is no persuasive evidence of bowel or bladder 
impairment due to the back disability.  Based on the record 
as it now stands, the Board is unable to conclude that there 
is sufficient evidence to warrant a separate compensable 
rating for neurological abnormalities associated with the 
back disability.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interfered with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the low back disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


